DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 06/15/2022

Response to Arguments
Applicant's arguments and Amendments filed on 06/15/2022 have been fully considered.  In view of the Amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-15, 17-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 14 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a pixel circuit or an image sensor comprising a pixel circuit as recited in “an amplifier including a first input terminal connected to the photoelectric conversion device, and an output terminal; 
a capacitor disposed between the first input terminal and the output terminal; and 
a reset switch network disposed between the first input terminal and the output terminal in parallel with the capacitor, the reset switch network including at least a first reset transistor, a second reset transistor, and a third reset transistor, wherein
wherein the first reset transistor and the third reset transistor are connected in series between the first input terminal and the output terminal, and one of a source terminal or a drain terminal of the second reset transistor is connected to a node between the first reset transistor and the third reset transistor” as combined with other limitations in claims 1 and 14. 

Regarding independent claim 6 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a position adjustment device for adjusting a position of a pixel circuit as recited in “an amplifier including a first input terminal connected to the photoelectric conversion device, and an output terminal; a capacitor disposed between the first input terminal and the output terminal; and a reset switch network disposed between the first input terminal and the output terminal in parallel with the capacitor, the reset switch network including at least a first reset transistor, a second reset transistor, and a third reset transistor, wherein
during a reset state of the pixel circuit, the first reset transistor is in a closed state, the second reset transistor is in an open state, and 
the third reset transistor is in a closed state, and during an integration state of the pixel circuit, the first reset transistor is in an open state, the second reset transistor is in a closed state, and the third reset transistor is in an open state” as combined with other limitations in claim 6. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        June 22, 2022